ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that JAMES F. CARNEY of ROSELAND, who was admitted to the bar of this State in 1972, be publicly reprimanded for violating RPC 8.4(c) by failing to reveal to a client that the financial consultant to whom respondent referred her for advice regarding the investment of a substantial settlement was respondent’s wife;
And the Disciplinary Review Board further recommending that respondent be ordered to pay $7,500 to the client as restitution;
And good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and JAMES F. CARNEY is hereby publicly reprimanded; and it is further
ORDERED that respondent pay the sum of $7,500 to Jacqueline E. Limite on a schedule satisfactory to the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Office of Attorney Ethics and the Disciplinary Review Board for appropriate administrative costs incurred in the prosecution of this matter.